Citation Nr: 1545275	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for head and facial scarring.

4.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

5.  Entitlement to a rating in excess of 10 percent for temporomandibular joint (TMJ) disorder. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1978 to January 1979 as well as during other periods of ACDUTRA and inactive duty for training (INACDUTRA) in the U.S. Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In June 2015, the Veteran presented testimony at a hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's Social Security Administration records, in combination with his January 2015 VA Form 21-526 identifying TMJ disorder, PFB, and other disabilities as the reason for his unemployment, reasonably raise the issue of TDIU.  As such, the issue of entitlement to a TDIU is properly before the Board and has been included on the title page.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); cancerous tumor; and hepatitis C have been raised by the record in a January 2014 VA Form 21-526, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.

The issues of entitlement to a rating in excess of 10 percent for TMJ and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to his active service.

2.  The Veteran's hearing loss disability did not manifest in service, within one year of service, and is unrelated to service.

3.  The Veteran does not have head and facial scarring. 

4.  The Veteran's PFB does not involve at least 5 to 20 percent of his entire body or 5 to 20 percent of the exposed areas affected, nor has it required intermittent systemic therapy for a total duration of less than six weeks during any 12-month period.  It has also not resulted in any visible disfigurement or scars.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The Veteran's hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  Head and facial scarring was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for an initial compensable evaluation for PFB are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7899-7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2011 and June 2013 of the information and evidence needed to substantiate and complete his claims for entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  These letters also provided notice of how VA assigns disability ratings and effective dates.  The appeal for an increased evaluation for PFB is a downstream issue.  As service connection, an initial rating and an effective date have been assigned, the notice requirements have been met.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has also satisfied its duty to assist with regard to the issues decided herein.  The claims folder contains service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, lay statements and VA examination reports.  The Veteran was provided VA examinations, which addressed the current severity of his PFB and the etiology of his claimed hearing loss, tinnitus, and head and facial scarring.  The claims folder was reviewed and the examinations contain sufficient relevant findings and rationale.  An additional examination is not warranted as to the issues decided.

The Board also notes that in June 2015, the Veteran was afforded a hearing conducted before the undersigned.  At the start of the hearing, the undersigned clarified the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  The undersigned left the record open for 60 days to allow for additional submission of evidence.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2014).

Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, are chronic diseases, 38 C.F.R. § 3.303(b) is potentially applicable in this case. 

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Tinnitus 

Service treatment records contain no complaints of ringing in the ears; however during the hearing and throughout the record the Veteran has consistently contended that he has had ringing in his ears since service.  The Board finds this testimony to be both competent and credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), affirmed, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a type of disorder associated with symptoms capable of lay observation).

During a December 2013 VA examination, the Veteran reported that he was exposed to loud noise from a gasoline blast from a cooking stove.  Service treatment records in 1981 show that the Veteran was seen for a painful tooth on the left side.  The Veteran stated that this request for treatment was a ruse to obtain therapy for tinnitus due to the gasoline blast.  Given the Veteran's statement and the record, the December 2013 VA examiner opined that tinnitus arose due to the gasoline explosion while on active duty.  Of note, the RO accepted the Veteran's statements about the gasoline blast as credible when awarding service connection for TMJ disorder in October 2014.

The Veteran was afforded a VA examination in October 2014.  The VA examiner noted that the Veteran reported a flash explosion during service.  The examiner stated that tinnitus is at least as likely as not a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  He noted that the Veteran's record shows that his hearing was normal in 1985.  He asserted that the Veteran's onset of tinnitus was reported prior to that time.  The examiner opined that therefore tinnitus is less likely as not caused by or a result of noise exposure during service.  

Given the evidence, the Board finds that as tinnitus, a chronic disease, was present during service and is present currently, and is not clearly attributable to an intercurrent cause, service connection is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To the extent that the October 2014 VA examiner determined that the Veteran's tinnitus was less likely than not a result of noise exposure during service, the Board finds that the evidentiary value of the opinion is reduced because, in contrast with hearing loss which requires specific audiometric findings to constitute a disability for VA purposes, a lay person is competent to diagnose tinnitus and the examiners did not adequately address that the Veteran reported that he had tinnitus since service.  See Nieves-Rodriguez, 22 Vet. App. 295, 302-04 (2008).

Thus, the Board finds that the preponderance of evidence establishes that the Veteran's tinnitus is related to noise exposure during service and thus service connection for tinnitus is granted.

Hearing loss 

VA has specifically defined what constitutes a hearing loss disability; impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In order to satisfy the current disability element of a claim for entitlement to service connection for hearing loss disability, a veteran's audiometric test results must fall within these regulatory criteria.

The Veteran asserts that a gasoline blast from a cooking stove and weapons fired during service caused his hearing loss.  

Service treatment records are negative for any complaints, diagnoses, history, or treatment for hearing loss.  All examinations during service show that the ears, drums and audiological evaluation were normal.  On an Army Reserve enlistment examination in September 1985, the Veteran's hearing was found to be normal on examination.  The Veteran's Report of Medical History dated in September 1985 also shows that the Veteran noted no hearing loss.  

VA treatment records and SSA records do not provide a nexus opinion regarding hearing loss and service.

A private medical report dated in May 2012 was submitted into the record.  The private examiner recorded the Veteran's reported history that the sometime in the 80's he suffered an explosive event that caused hearing loss in the left ear.  In an addendum statement, the examiner diagnosed bilateral mixed hearing loss.  No opinion regarding the etiology of the mixed hearing loss was provided.  

The Veteran was afforded a VA examination in October 2014.  The examiner diagnosed left ear sensorineural hearing loss and noted that the right ear is normal.  The examiner opined that the Veteran's left ear hearing loss is less likely as not caused by or a result of an event in service.  The examiner explained that there is no significant shift in hearing from audiograms obtained between 1978 and 1985.  

During the hearing, the Veteran provided testimony that he currently has symptoms of a hearing loss disability and has had them since service.

The Board finds that the Veteran's assertions of exposure to noise during service are credible and consistent with the evidence of record.  In addition, the above-cited medical evidence of record reflects that the Veteran currently has a left ear hearing loss disability.  However, the evidence is against a nexus between the hearing loss disability and service.  

The Board reiterates that the service treatment records, including the September 1985 examination, are negative for any complaints, diagnoses, history or treatment for hearing loss.  Rather, the ears, drums and audiometric findings were normal.  In addition, the Veteran specifically denied hearing loss.  Here, an organic disease of the nervous system was not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entities during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In sum, a hearing loss disability did not manifest during service or within one year of separation.  See 38 C.F.R. § 3.303(b).

In addition, the Board finds that the most probative evidence regarding etiology is the October 2014 VA examination report.  The October 2014 VA examiner reviewed the claims file, examined the Veteran, an provided adequate rationale for his opinion that there was no nexus between the current left ear hearing loss and noise exposure in service.  He also noted that there is no right ear hearing loss. 

As the VA-authorized examiner explained the reason for his conclusion based on an accurate characterization of the evidence in the claims file, his opinion is entitled to substantial probative weight.    

Regarding the Veteran's opinion, the Board notes that the Veteran is competent to testify to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  On the question as to whether his current hearing loss disability is related to service, however, the specific, reasoned opinion of the October 2014 examiner is of greater probative weight than the assertions of the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  

The weight of the evidence therefore reflects that a sensorineural hearing loss disability did not manifest in service or within the one year presumptive period, and there is no relationship between a current hearing loss disability and the in-service noise exposure.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Head and Facial Scarring

The Veteran asserted that the gasoline explosion during service caused minor scarring on his head and face due to his skin being burned.  Service treatment records are negative for any complaints, diagnoses, history, or treatment for head and facial scarring.

VA treatment records, SSA records, and private treatment records do not show treatment for head or facial scarring.  

On VA examination in December 2013, the examiner noted that the Veteran does not have scars anywhere on his body, or disfigurement of his head, face, or neck related to his claim.  The examiner noted that the Veteran has normal eyebrows, eyelids and no evidence of residuals from any claimed burn.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

Here, there have been no clinical findings of head or facial scarring during or after service.  The Board finds the clinical findings regarding the presence of head and facial scarring to be more probative than the Veteran's assertions that he should be service-connected for such.  Absent the current existence of a claimed condition there may be no service connection.  Degmetich, 104 F.3d 1328 (1997).  

Thus, the Board finds that the weight of the evidence is against the presence of head or facial scarring at any time during the pendency of the claim, or since service.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

PFB

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and a uniform rating is warranted.

The Veteran's PFB disability is rated as non-compensable pursuant to Diagnostic Code 7899-7813.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  A diagnostic code ending in the digits "99" is used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  Id.  In this case, Diagnostic Code 7899 designates that the service-connected disability is a skin disorder, but is rated by analogy under Diagnostic Code 7813, dermatophytosis (or ringworm). 

Diagnostic Code 7813 states that dermatophytosis is to be rated as disfigurement of the head, neck, or face (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  See 38 C.F.R. § 4.20 (2015) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  As the Veteran's PFB is an inflammation of the skin, the disorder is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7806 provides a 10 percent disability evaluation for dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  For the next higher 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id.  For the next higher 60 percent disability evaluation, there must be dermatitis or eczema over more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for the past 12 month period.  Id.

The Veteran was afforded a VA skin examination in December 2013.  The VA examiner found mild prominence of hair follicles in the submandibular area of neck, bilaterally, with no other residuals.  The examiner indicated that the Veteran's skin disability is not visible on his face, neck or hands.  The examiner noted that the Veteran has not been treated with oral or topical medications in the past 12 months for any skin disability.

The Veteran was granted entitlement to service connection for PFB and assigned a non-compensable disability rating in December 2013.    

A notice of disagreement (NOD) was timely filed in January 2014.  The NOD indicates that the Veteran's symptoms are more consistent with an evaluation of at least 10 percent, however no evidence or reasoning was provided to support this statement.  

During the June 2015 Board hearing, the Veteran stated that he does a pretty good job with addressing his PFB "[s]o you probably can't even see traces of it anymore."  See Board Hrg. Tr. at 13.  Further, he asserted that he does not see his evaluation for PFB changing.  

After considering all the evidence of record, the Board finds the weight of the evidence is against the finding of entitlement to an initial compensable rating for PFB.  For the entire rating period, the Veteran's PFB affected less than 5 percent of his entire body or exposed areas.  Also, the evidence does not show the use of systemic therapy.  As explained in the previous section, the Veteran does not have any scars of the face or neck.  

The Veteran has reported having PFB on his face.  The Board acknowledges his reports.  The Veteran is competent to report symptoms related to PFB and the Board finds his reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the symptoms required for a higher evaluation.  Instead, the Veteran's lay statements appear to agree with the medical evidence and the Board's finding that a higher evaluation is not warranted.  

While the evidence is clear that the Veteran has a history of PFB, and documented treatment for PFB, there is no evidence of any manifestation of PFB to warrant a compensable rating.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the medical evidence does not support a compensable evaluation, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PFB.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

In the present case the evidence shows that manifestations of PFB are contemplated by the rating schedule.  The evidence also does not show frequent periods of hospitalization or marked interference in employment as a result of this disability.  Accordingly, the Board finds that this case does not warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for PFB and TMJ disorder.  The Veteran's combined disability rating is 10 percent.  

Whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  Such is not present in this case.  

The Veteran has not alleged and the record does not support a finding that he has frequently been hospitalized as a result of his service-connected disabilities or that they combine to cause marked interference with employment.   No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  Simply put, the Veteran's service-connected disabilities do not present an exceptional or unusual disability picture.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.


ORDER

Service connection for tinnitus is granted.

Service connection for a hearing loss disability is denied.

Service connection for head and facial scarring is denied.

An initial compensable evaluation for PFB is denied.  


REMAND

The Board finds that additional evidentiary development is still required before the remaining claims can be properly adjudicated. 

A review of the record reflects that the Veteran filed a notice of disagreement, dated June 2015, with the evaluation assigned for his TMJ disorder by the October 2014 rating decision.  It does not appear that a Statement of the Case has been issued on this issue.  Accordingly, the Board is required to remand this issue to the AOJ for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v Brown, 10 Vet. App. 93, 97 (1997).

The claim for a TDIU is intertwined with the increased rating claims and is not ripe for review by the Board at this time.  On remand, the Veteran should be provided notice regarding this claim and the opportunity to submit pertinent information and evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper notice addressing how to substantiate a claim for a TDIU.

2.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Then, the RO should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the issue of entitlement to a rating in excess of 10 percent for TMJ disorder.  The Veteran should be clearly advised of the need to file a timely substantive appeal in this matter if he wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected that issue should be returned to the Board for further appellate consideration if otherwise in order.

4.  After the above has been completed, the record should again be reviewed and the claim for a TDIU should be adjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


